Citation Nr: 0418298	
Decision Date: 07/09/04    Archive Date: 07/21/04	

DOCKET NO.  03-06 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied the benefit sought 
on appeal.  The veteran, who had active service from December 
1967 to December 1969, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran engaged in combat with the enemy during 
service, but has not been shown to have been diagnosed with 
PTSD.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively the August 2002 rating 
decision and the February 2003 Statement of the Case issued 
in connection with the veteran's appeal have notified him of 
the evidence considered, the pertinent laws and regulations, 
and the reasons his claim was denied.  In addition, letters 
to the veteran dated in May and August 2002 specifically 
notified the veteran of the substance of the VCAA, including 
the division of responsibilities between the VA and the 
veteran in obtaining evidence.  The Board notes that this 
notice was consistent with the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004), which 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Therefore, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are VA medical records identified by the 
veteran.  In addition, the veteran was afforded a VA 
examination in order to answer the medical question at issue 
in the veteran's claim.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
should be obtained prior to further appellate review, and the 
Board would observe that in a Report of Contact dated in 
August 2002, the veteran was contacted by telephone and 
related that he had no more evidence to submit in connection 
with his claim.  Therefore, the Board finds that the VA has 
done everything reasonably possible to assist the veteran and 
that no further action is necessary to satisfy the 
requirements of the VCAA.  Consequently, the case is now 
ready for appellate review.

The veteran essentially contends that he has PTSD as a result 
of his combat service in Vietnam.  Service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for PTSD requires a medical diagnosis of the disorder; 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and a link, as established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, including 
recognized military combat citations or other supportive 
evidence.  If the VA determines that the veteran engaged in 
combat with the enemy and the alleged stressor is combat 
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  If, however, the VA determines that the veteran 
did not engage in combat with the enemy, or the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat related, the veteran's lay testimony or statement, 
by itself, is insufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1997).  

Service records clearly reflect the veteran engaged in combat 
with the enemy.  The veteran's DD Form 214 shows that the 
veteran served in a combat Military Occupational Specialty as 
a light weapons infantryman and that awards and decorations 
received by the veteran included the Army Commendation Medal 
with a "V Device" with one Oak Leaf Cluster and a Combat 
Infantryman's Badge.  Both of these awards typically reflect 
exposure or participation in combat with the enemy.  These 
awards, coupled with the veteran's contentions that the 
alleged stressors are combat related, demonstrates that the 
veteran did engage in combat with the enemy and are accepted 
as conclusive evidence of the stressor's occurrence because 
it is consistent with the circumstances, conditions or 
hardships of service.  

The remaining question is a medical question of whether the 
veteran has been diagnosed as having PTSD, and if so, whether 
that diagnosis is related to the veteran's combat service in 
Vietnam.  In this regard, the only evidence which suggests 
that the veteran had PTSD is contained in a VA outpatient 
treatment record dated in May 2002 in which impressions 
recorded by a nurse practitioner included depression, 
insomnia, and possible PTSD.  Given the veteran's combat 
service and the suggestion that he may have PTSD, the veteran 
was afforded a VA psychiatric examination in June 2002.  At 
that examination the veteran described his military service 
to the examiner, including his combat service in Vietnam.  
Following the examination the diagnostic impression was that 
there was no evidence of post-traumatic stress disorder.  It 
was noted that the veteran did have a history of alcohol 
abuse versus dependence, but that this did not seem to be a 
significant problem at the present time.  The examiner also 
noted that there was a history of possible marijuana abuse.  
The examiner went on to explain that the veteran thought 
about Vietnam approximately once a week usually, but that on 
occasion he might think about it a little bit more often, but 
the examiner indicated the veteran denied symptoms consistent 
with post-traumatic stress disorder.  The examiner commented 
that the veteran's social adaptability and interactions with 
others did not appear to be impaired and that his ability to 
maintain employment and perform job duties in a reliable, 
flexible and efficient manner did not appear to be impaired.  
The examiner concluded that it did not appear that the 
veteran was disabled related to a mental condition.  

Based on this record, the Board finds that the veteran does 
not have PTSD as a result of his combat service.  While the 
veteran clearly did participate in combat with the enemy, and 
thus has experienced stressful incidents which would support 
a diagnosis of PTSD, the available medical evidence does not 
show that the veteran has been diagnosed as having PTSD.  
While there was a suggestion that the veteran may have 
possible PTSD recorded by a nurse practitioner in a May 2002 
outpatient treatment record, a more detailed VA psychiatric 
examination performed by a psychiatrist in June 2002 
concluded that the veteran did not meet the diagnostic 
criteria for a diagnosis of PTSD.  The Board finds that the 
definitive diagnosis recorded by a psychiatrist, as opposed 
to the diagnosis of possible PTSD recorded by a nurse 
practitioner, has greater probative value.  Therefore, the 
Board finds that the veteran is not shown to have PTSD, and 
consequently, in the absence of a present disability, service 
connection for PTSD is not warranted.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



